Fefer Petersen & Cie Attorneys at Law Telephone 4126 684-0500 Château de Barberêche Facsimile 4126 684-0505 Houston Voicemail/Fax Switzerland 1783 Barberêche New York Voicemail/Fax (281) 596-4545 E-mail jlp@ipo-law.com (212) 401-4750 April 7, U.S. Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 100 F Street, N.E. Washington, DC 20549 Re: Biofuels Power Corporation Amendment No. 2 to Form 10 Filed March 31, 2008 File No. 333-142921 Ladies and Gentlemen: This office serves as special securities counsel for Biofuels Power Corporation (the “Company”). We are writing in response to your letter dated March 31, 2008, addressed to Fred O’Connor, the Company’s Chief Executive Officer, which provided additional staff comments on the Company’s Form 10 Registration Statement. In response to the additional comments, we are electronically transmitting herewith Amendment No. 3 to the Company’s Form 10 Registration Statement. Each of our responses to the Staff’s comments is set forth below.Where applicable, our responses indicate the additions, deletions or revisions we included in the Amendment.For your convenience, our responses are prefaced by the comment in italicized text.The references to page numbers in the responses to the comments correspond to the pages in the Amendment that we are filing today on behalf of the Company via EDGAR. General Comment 1. We note that you have filed a Form 12b-25 notification of late filing for your Form 10-K for the fiscal year ended December 31, 2007. Please note that we may have additional comments after we review your Form 10-K. ResponseThe Company understands that each filing it makes with the Commission is subject to review and comment. Since the current Form 10 registration statement and the planned Annual Report on Form 10-K are almost contemporaneous, it is anticipated that the only material disclosure differences between the two filings will be audited financial statements for the year ended December 31, 2007. U.S.
